



Exhibit 10.3
FORM OF SELECTED BROKER-DEALER AGREEMENT
WITH TERRA CAPITAL MARKETS, LLC
To:     
RE:    TERRA INCOME FUND 6, INC.
Ladies and Gentlemen:
Terra Capital Markets, LLC (the “Dealer Manager”) entered into a second amended
and restated dealer manager agreement, dated as of September 30, 2017 (the
“Dealer Manager Agreement”), with Terra Income Fund 6, Inc., a Maryland
corporation (the “Company”), under which the Dealer Manager agreed to use its
best efforts to solicit subscriptions in connection with the public offering
(the “Offering”) for its shares of common stock, $.001 par value per share, of
which amount: (i) up to 80,000,000 shares for a purchase price of $10.90 per
share (subject in certain circumstances to discounts based upon the volume of
shares purchased and for certain categories of purchasers) (the “Shares”), as
well as (ii) shares offered pursuant to the Company’s distribution reinvestment
plan, at a price equal to 95% of the price that Shares are sold in the Offering
at the semi-monthly closing immediately following the distribution payment date,
as described in the Prospectus (as defined below). Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
therefor as in the Dealer Manager Agreement.
In connection with the performance of the Dealer Manager’s obligations under
Section 3 of the Dealer Manager Agreement, the Dealer Manager is authorized to
retain the services of securities dealers (the “Selected Broker-Dealers”) who
are members of the Financial Industry Regulatory Authority (“FINRA”) to solicit
subscriptions for Shares in connection with the Offering. Upon effectiveness of
the Dealer Manager Agreement, you are hereby invited to become a Selected
Broker-Dealer and, as such, to use your reasonable best efforts to solicit
subscribers for Shares, in accordance with the following terms and conditions of
this Selected Broker-Dealer agreement (this “Agreement”):
1.
Registration Statement.

(a)
Registration Statement and Prospectus. A registration statement on Form N-2
(File No. 333-202399), including a preliminary prospectus, has been prepared by
the Company and was filed with the Securities and Exchange Commission (the
“Commission”) on March 2, 2015, in accordance with the applicable requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and the
applicable rules and regulations of the Commission promulgated thereunder (the
“Securities Act Rules and Regulations”) for the registration of the Offering.
The Company has prepared and filed such amendments thereto and such amended
prospectus as may have been required to the date hereof, and will file such
additional amendments and supplements thereto as may hereafter be required. The
registration statement on Form N-2 and the prospectus contained therein, as
finally amended at the date the registration statement is declared effective by
the Commission (the “Effective Date”) are respectively hereinafter referred to
as the “Registration Statement” and the “Prospectus,” except that:

(i)
if the Company files a post-effective amendment to such registration statement,
then the term “Registration Statement” shall, from and after the declaration of
the effectiveness of such post-effective amendment by the Commission, refer to
such registration statement as amended by such post-effective amendment, and the
term “Prospectus” shall refer to the amended prospectus then on file with the
Commission; and





--------------------------------------------------------------------------------




(ii)
if the prospectus filed by the Company pursuant to either Rule 497 of the
Securities Act Rules and Regulations shall differ from the prospectus on file at
the time the Registration Statement or the most recent post-effective amendment
thereto, if any, shall have become effective, then the term “Prospectus” shall
refer to such prospectus filed pursuant to Rule 497 from and after the date on
which it shall have been filed.

As used herein, the terms “Registration Statement”, “preliminary Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. As used herein, the term “Effective Date” also shall refer to the
effective date of each post-effective amendment to the Registration Statement,
unless the context otherwise requires.
2.
Compliance with Applicable Rules and Regulations; License and Association
Membership.

Upon the acceptance of this Agreement by Selected Broker-Dealer, the undersigned
dealer will become one of the “Selected Broker-Dealers” referred to in the
Dealer Manager Agreement, on a non-exclusive basis, and is referred to herein as
“Selected Broker-Dealer.” Selected Broker-Dealer agrees that solicitation and
other activities by it hereunder shall comply with, and shall be undertaken only
in accordance with, the terms of the Dealer Manager Agreement, the terms of this
Agreement, the Securities Act, the Securities Act Rules and Regulations, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
applicable rules and regulations promulgated thereunder (the “Exchange Act Rules
and Regulations”), the Blue Sky Survey (as defined below), the FINRA Rules
applicable to the offering of Terra Income Fund 6, Inc., specifically including
but not in any way limited to NASD Conduct Rule 2340 (Customer Account
Statements) and FINRA Rules 2040 (Payments to Unregistered Persons), 2111
(Suitability), 2310 (Direct Participation Programs), 5130 (Restrictions on the
Purchase and Sale of Initial Equity Public Offerings), and 5141 (Sale of
Securities in a Fixed Price Offering), and the provisions of Article III.C. of
the Omnibus Guidelines of the North American Securities Administrators
Association, Inc., as revised and amended on May 7, 2007 and as the same may be
further revised and amended related to the sale of business development
companies (the “NASAA Guidelines”).
Selected Broker-Dealer’s acceptance of this Agreement constitutes a
representation to the Company and to the Dealer Manager that Selected
Broker-Dealer is a properly registered or licensed broker-dealer, duly
authorized to sell Shares under federal and state securities laws and
regulations in all states where it offers or sells Shares, and that it is a
member in good standing of FINRA. Selected Broker-Dealer represents and warrants
that it is currently licensed as a broker-dealer in the jurisdictions identified
on Schedule I to this Agreement and that its independent contractors and
registered representatives have the appropriate licenses to offer and sell the
Shares in such jurisdictions.
This Agreement shall automatically terminate with no further action by either
party if Selected Broker-Dealer ceases to be a member in good standing of FINRA
or with the securities commission of the state in which Selected Broker-Dealer’s
principal office is located. Selected Broker-Dealer agrees to notify the Dealer
Manager immediately if Selected Broker-Dealer ceases to be a member in good
standing of FINRA or with the securities commission of any state in which
Selected Broker-Dealer is currently registered or licensed.
3.
Limitation of Offer; Investor Suitability.

(a)
Investor Suitability. Selected Broker-Dealer will offer Shares only:

(i)
to persons that meet the financial qualifications set forth in the Prospectus or
in any suitability letter or memorandum sent to it by the Company or the Dealer
Manager;

(ii)
in accordance with Section 8, to persons in the jurisdictions in which it is
advised in writing by the Company or the Dealer Manager that the Shares are
qualified for sale or that qualification is not required (the “Blue Sky
Survey”);





--------------------------------------------------------------------------------




(iii)
in a jurisdiction if both such Selected Broker-Dealer and its registered
representative making the offer are duly licensed to transact securities
business in such jurisdiction; and

(iv)
in compliance with the provisions of the FINRA Rules, as well as all other
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of the NASAA Guidelines.

Notwithstanding the qualification of Shares for sale in any respective
jurisdiction (or exemption therefrom), Selected Broker-Dealer will not offer
Shares and will not permit any of its registered representatives to offer Shares
in any jurisdiction unless both Selected Broker-Dealer and such registered
representative are duly licensed to transact securities business in such
jurisdiction. In offering Shares, Selected Broker-Dealer shall comply with the
provisions of the FINRA Rules, as well as other applicable rules and regulations
relating to suitability of investors, including, but not limited to, the
provisions of Section III.C. of the NASAA Guidelines.
In offering the sale of Shares to any person, Selected Broker-Dealer will have
reasonable grounds to believe (based on such information obtained from the
investor concerning the investor’s age, investment objectives, other
investments, financial situation, needs or any other information known by
Selected Broker-Dealer after due inquiry) that: (A) such person is in a
financial position appropriate to enable such person to realize to a significant
extent the benefits described in the Prospectus, including the tax benefits
where they are a significant aspect of the Company; (B) the investor has a fair
market net worth sufficient to sustain the risks inherent in the program,
including loss of investment and lack of liquidity; (C) the purchase of the
Shares is otherwise suitable for such person; and (D) such person has either:
(1) a minimum annual gross income of $70,000 and a minimum net worth (exclusive
of home, home furnishings and automobiles) of $70,000; or a minimum net worth
(determined with the foregoing exclusions) of $250,000 or (2) meets the higher
suitability standards, if applicable, imposed by the state in which the
investment by such investor is made.
Prior to offering the Shares for sale, Selected Broker-Dealer shall have
conducted an inquiry such that Selected Broker-Dealer has reasonable grounds to
believe, based on information made available to Selected Broker-Dealer by the
Company or the Dealer Manager through the Prospectus or other materials, that
all material facts are adequately and accurately disclosed and provide a basis
for evaluating a purchase of Shares. In determining the adequacy of disclosed
facts pursuant to the foregoing, Selected Broker-Dealer may obtain, upon
request, information on material facts relating at a minimum to the following:
(1) items of compensation; (2) physical properties; (3) tax aspects; (4)
financial stability and experience of the Company and its advisor; (5) conflicts
and risk factors; and (6) appraisals and other pertinent reports. Prior to the
sale of the Shares, Selected Broker-Dealer shall inform each prospective
purchaser of Shares of pertinent facts relating to the Shares including
specifically the risks related to limitations on liquidity and marketability of
the Shares during the term of the investment but shall not, in any event, make
any representation on behalf of the Company except as set forth in the
Prospectus and any Approved Sales Literature. Selected Broker-Dealer further
will use its best efforts to determine the suitability and appropriateness of an
investment in the Shares of each proposed investor solicited by a person
associated with Selected Broker-Dealer by reviewing documents and records
disclosing the basis upon which the determination as to suitability was reached
as to each proposed investor, whether such documents and records relate to
accounts which have been closed, accounts which are currently maintained or
accounts hereinafter established. In making the determinations as to financial
qualifications and as to suitability required by the NASAA Guidelines, Selected
Broker-Dealer may rely on (x) representations from investment advisers who are
not affiliated with Selected Broker-Dealer, banks acting as trustees or
fiduciaries, and (y) information it has obtained from a prospective investor,
including such information as the investment objectives, other investments,
financial situation and needs of the person or any other information known by
Selected Broker-Dealer after due inquiry.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, Selected Broker-Dealer shall not execute any
transaction with the Company in a discretionary account without prior written
approval of the transaction by the customer.
(b)
Maintenance of Records. Selected Broker-Dealer shall maintain, for at least six
years or for a period of time not less than that required in order to comply
with all applicable federal, state and other regulatory requirements, whichever
is later, a record of the information obtained to determine that an investor
meets the suitability standards imposed on the offer and sale of the Shares
(both at the time of the initial subscription and at the time of any additional
subscriptions) and a representation of the investor that the investor is
investing for the investor’s own account or, in lieu of such representation,
information indicating that the investor for whose account the investment was
made met the suitability standards. Selected Broker-Dealer may satisfy its
obligation by contractually requiring such information to be maintained by the
investment advisers or banks discussed above. Selected Broker-Dealer further
agrees to comply with the record keeping requirements of the Exchange Act,
including, but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act. Selected Broker-Dealer agrees to make such documents and records
available to the Dealer Manager and the Company upon request, and
representatives of the Commission, FINRA and applicable state securities
administrators upon Selected Broker-Dealer’s receipt of an appropriate document
subpoena or other appropriate request for documents from any such agency.

4.
Delivery of Prospectus and Approved Sales Literature.

(a)
Delivery of Prospectus and Approved Sales Literature. Selected Broker-Dealer
will:

(i)
deliver a Prospectus, as then supplemented or amended, to each person who
subscribes for Shares at least five business days prior to the tender of such
person’s subscription agreement (the “Subscription Agreement”);

(ii)
promptly comply with the written request of any person for a copy of the
Prospectus, as then supplemented or amended, during the period between the
initial Effective Date and the termination of the Offering;

(iii)
deliver to any person, in accordance with applicable law or as prescribed by any
state securities administrator, a copy of any prescribed document included
within or incorporated by reference in the Registration Statement and any
supplements thereto during the course of the Offering;

(iv)
not use any sales materials in connection with the solicitation of purchasers of
the Shares except Approved Sales Literature;

(v)
to the extent the Company provides Approved Sales Literature, not use such
materials unless accompanied or preceded by the Prospectus, as then currently in
effect, and as may be supplemented in the future; and

(vi)
not give or provide any information or make any representation or warranty other
than information or representations contained in the Prospectus or the Approved
Sales Literature. Selected Broker-Dealer will not publish, circulate or
otherwise use any other advertisement or solicitation material in connection
with the Offering without the Dealer Manager’s express prior written approval.

(b)
Agency is Not Created. Nothing contained in this Agreement shall be deemed or
construed to make Selected Broker-Dealer an employee, agent, representative or
partner of the Dealer Manager





--------------------------------------------------------------------------------




or the Company, and Selected Broker-Dealer is not authorized to act for the
Dealer Manager or the Company.
(c)
Documents Must Be Accompanied or Preceded by a Prospectus. Selected
Broker-Dealer will not send or provide supplements to the Prospectus or any
Approved Sales Literature to any investor unless it has previously sent or
provided a Prospectus and all supplements thereto to that investor or has
simultaneously sent or provided a Prospectus and all supplements thereto with
such Prospectus supplement or Approved Sales Literature.

(d)
Broker-Dealer Use Only Material. Selected Broker-Dealer will not show to or
provide any investor or reproduce any material or writing which is supplied to
it by the Dealer Manager and marked “broker-dealer use only,” “institutional,”
or otherwise bearing a legend denoting that it is not to be used in connection
with the offer or sale of Shares to members of the public.

(e)
Copies of Prospectuses and Approved Sales Literature. The Dealer Manager will
supply Selected Broker-Dealer with reasonable quantities of the Prospectus
(including any supplements thereto), as well as any Approved Sales Literature,
for delivery to investors.

(f)
Prospectus Delivery Requirement. Selected Broker-Dealer shall furnish a copy of
any revised preliminary Prospectus to each person to whom it has furnished a
copy of any previous preliminary Prospectus, and further agrees that it will
mail or otherwise deliver all preliminary and final Prospectuses required for
compliance with the provisions of Rule 15c2-8 under the Exchange Act.

5.
Submission of Orders; Right to Reject Orders.

(a)
Minimum Investment. Subject to certain individual state requirements and except
for shares issued pursuant to the DRIP, Shares may be sold only to investors who
initially purchase a minimum of $5,000, subject to certain state requirements as
described in the Prospectus. With respect to Selected Broker-Dealer’s
participation in any resales or transfers of the Shares, Selected Broker-Dealer
agrees to comply with any applicable requirements set forth in Section 2 and to
fulfill the obligations pursuant to FINRA Rule 2310.

(b)
Review and Processing. When Selected Broker-Dealer’s internal supervisory
procedures are conducted at the site at which the Subscription Agreement and
check were initially received by Selected Broker-Dealer from the subscriber,
Selected Broker-Dealer shall transmit the Subscription Agreement and check to
DST Systems, Inc. (the “Transfer Agent”) by the end of the next business day
following receipt of the check and Subscription Agreement. When, pursuant to
Selected Broker-Dealer’s internal supervisory procedures, Selected
Broker-Dealer’s final internal supervisory procedures are conducted at a
different location (the “Final Review Office”), Selected Broker-Dealer shall
transmit the check and Subscription Agreement to the Final Review Office by the
end of the next business day following Selected Broker-Dealer’s receipt of the
Subscription Agreement and check. The Final Review Office will, by the end of
the next business day following its receipt of the Subscription Agreement and
check, forward both the Subscription Agreement and check to the Transfer Agent.
If any Subscription Agreement solicited by Selected Broker-Dealer is rejected by
the Dealer Manager or the Company, then the Subscription Agreement and check
will be returned to the rejected subscriber within 10 business days from the
date of rejection.

Subject to any continuing escrow obligations imposed by certain states as
described in the Prospectus, payments for Shares shall be made payable to “Terra
Income Fund 6, Inc.” At such time, Selected Broker-Dealer shall forward original
checks together with an original Subscription Agreement, executed and initialed
by the subscriber as provided for in the Subscription




--------------------------------------------------------------------------------




Agreement, to Terra Income Fund 6, Inc., c/o DST Systems, Inc., at the address
provided in the Subscription Agreement.
(c)
Acceptance and Confirmation. All orders, whether initial or additional, are
subject to acceptance by and shall become effective upon confirmation by the
Company or the Dealer Manager, each of which reserve the right to reject any
order in their sole discretion for any or no reason. Orders not accompanied by
the required instrument of payment for Shares may be rejected. Issuance and
delivery of a Share will be made only after a sale of a Share is deemed by the
Company to be completed in accordance with Section 3(c) of the Dealer Manager
Agreement.

Selected Broker-Dealer understands that the Dealer Manager reserves the
unconditional right to reject any order for any or no reason. If an order is
rejected, cancelled or rescinded for any reason, then Selected Broker-Dealer
will return to the Dealer Manager any selling commissions, broker-dealer fees or
Dealer Manager Fees theretofore paid with respect to such order, and, if
Selected Broker-Dealer fails to so return any such selling commissions,
broker-dealer fees or Dealer Manager Fees, the Dealer Manager shall have the
right to offset amounts owed against future commissions, broker-dealer fees or
Dealer Manager Fees due and otherwise payable to Selected Broker-Dealer (it
being understood and agreed that such right to offset shall not be in limitation
of any other rights or remedies that the Dealer Manager may have in connection
with such failure).
(d)
Custodial Accounts. Notwithstanding the foregoing, with respect to any Shares to
be purchased by a custodial account, Selected Broker-Dealer shall cause the
custodian of such account to deliver a Subscription Agreement and instrument of
payment for such account directly to the Escrow Agent or, after the minimum
offering has been received, to the Company. Selected Broker-Dealer shall furnish
to the Escrow Agent or the Company, as applicable, with each delivery of
Subscription Agreement and instruments of payment a list of the purchasers
showing the name, address, tax identification number, state of residence and
dollar amount of Shares purchased.

6.
Selected Broker-Dealer Compensation.

(a)
Selling Commissions. Subject to the terms and conditions set forth herein, in
the Dealer Manager Agreement, and in the Terra Income Fund 6, Inc Servicing Plan
(the “Servicing Plan”) and, subject to the volume discounts and other special
circumstances described in the “Plan of Distribution” section of the Prospectus,
the Dealer Manager shall pay to Selected Broker-Dealer a selling commission of
3.0% of the gross proceeds from the Shares sold by it and accepted and confirmed
by the Company, a broker-dealer fee of up to 1.0% (for marketing and expenses),
and an annual Servicing Fee of __% from the Shares sold by it and confirmed by
the Company, payable from the 1.125% Servicing Fee received by the Dealer
Manager, pursuant to the terms in the Company’s prospectus. Eligibility to
receive the Servicing Fee is conditioned upon the Selected Dealer providing
certain administrative services as described in the Servicing Plan, and the
Selected Dealer hereby represents by its acceptance of the Servicing Fee that it
is providing such services. Any reallowance of the dealer manager fee will cease
with respect to the Shares outstanding upon the earlier of:

(A)
the date on which, in the aggregate, all underwriting compensation from whatever
source, including selling commissions, broker dealer fees, dealer manager fee
and Servicing Fee, would exceed 10.0% of the gross offering proceeds for each
share sold;

(B)
the date that a Share is redeemed or no longer outstanding; or

(C)
the date, if any, on which a liquidity event of the Company occurs as described
in the Prospectus. Further, payment of the Servicing Fee is subject to the
Company’s board of director’s quarterly approval of the Servicing Plan and its
acknowledgement of compliance with the terms of the Servicing Plan.





--------------------------------------------------------------------------------




The terms of any Servicing Fees to be paid from and after the date of this
Agreement are governed by the terms of the Servicing Plan, including any
Servicing Fees payable for outstanding shares.
Selected Broker-Dealer shall be responsible for implementing the volume
discounts and other special circumstances described in or as otherwise provided
in the “Plan of Distribution” section of the Prospectus. For purposes of this
Section 6(a), Shares are “sold” only if an executed Subscription Agreement is
accepted by the Company and the Company has thereafter distributed the
commission and fee to the Dealer Manager in connection with such transaction.
Selected Broker-Dealer acknowledges that, subject to the limitations of the
Investment Company Act of 1940, as amended, and applicable regulatory guidance,
the Dealer Manager may agree to waive, in whole or in part, the selling
commissions, broker-dealer fees, Dealer Manager Fees and Servicing Fees that it
would be otherwise entitled to receive from the Company. Selected Broker-Dealer
acknowledges and agrees no selling commissions or broker-dealer fees will be
payable, and no Dealer Manager Fees or Servicing Fees will begin to accrue until
the date upon which the Company has received and accepted subscriptions for the
minimum offering and the Escrow Agent has released the proceeds from the Escrow
Account to the Company. The parties hereby agree that the foregoing selling
commissions, broker-dealer fees, Dealer Manager Fees and Servicing Fees are not
in excess of the usual and customary distributors’ or sellers’ commission
received in the sale of securities similar to the Shares, that Selected
Broker-Dealer’s interest in the offering is limited to such selling commissions,
broker-dealer fees, Dealer Manager Fees and Servicing Fees from the Dealer
Manager and Selected Broker-Dealer’s indemnity referred to below, and that the
Company is not liable or responsible for the direct payment of such selling
commissions, broker-dealer fees, Dealer Manager Fees and Servicing Fees to
Selected Broker-Dealer. In addition, as set forth in the Prospectus, the Dealer
Manager will reimburse Selected Broker-Dealer for reasonable bona fide due
diligence expenses incurred by Selected Broker-Dealer. Selected Broker-Dealer
shall provide a detailed and itemized invoice for any such due diligence
expenses and no such expenses shall be reimbursed absent a detailed and itemized
invoice.
(b)
DRIP Sales. Selected Broker-Dealer acknowledges and agrees that no selling
commissions, broker-dealer fees or Servicing Fees will be paid for sales of DRIP
Shares.

(c)
Dealer Manager’s Authority to Issue Confirmation. Notwithstanding the foregoing,
it is understood and agreed that no commission shall be payable with respect to
particular Shares if the Dealer Manager or the Company rejects a proposed
subscriber’s Subscription Agreement. Accordingly, Selected Broker-Dealer shall
have no authority to issue a confirmation (pursuant to Exchange Act Rule 10b-10)
to any subscriber; such authority residing solely in the Dealer Manager, as the
Dealer Manager and processing broker-dealer.

(d)
Due Diligence Expenses. The Dealer Manager may, in its sole discretion, request
the Company to reimburse, to Selected Broker-Dealer for reasonable accountable
bona fide due diligence expenses, provided such expenses have actually been
incurred, are supported by detailed and itemized invoices provided to the
Company and the Company had theretofore given its prior written approval of
incurrence of such expenses.

(e)
Marketing Expenses. Certain marketing expenses such as Selected Broker-Dealer
conferences may be advanced to Selected Broker-Dealer and later deducted from
the portion of the Dealer Manager Fee re-allowed to that Selected Broker-Dealer.
If the Offering is not consummated, Selected Broker-Dealer will repay any such
advance to the extent not expended on marketing expenses. Any such advance shall
be deducted from the maximum amount of the Dealer Manager Fee and the Servicing
Fee that may otherwise be re-allowable to Selected Broker-Dealer.

Notwithstanding anything herein to the contrary, Selected Broker-Dealer will not
be entitled to receive any Dealer Manager Fee or Servicing Fee which would cause
the aggregate amount of




--------------------------------------------------------------------------------




selling commissions, Dealer Manager Fees, Servicing Fees and other forms of
underwriting compensation (as defined in accordance with applicable FINRA rules)
received by the Dealer Manager and all Selected Broker-Dealers to exceed 10.0%
of the gross proceeds raised from the sale of Shares in the Offering.
(f)
Limitations on Dealer Manager’s Liability for Commissions. The Company will not
be liable or responsible to any Selected Broker-Dealer for the payment of any
selling commissions, broker-dealer fees, Servicing Fees or other fees to
Selected Broker-Dealer, it being the sole and exclusive responsibility of the
Dealer Manager for the payment of selling commissions, broker-dealer fees and
Servicing Fees to Selected Broker-Dealer.

Selected Broker-Dealer acknowledges and agrees that the Dealer Manager’s
liability for commissions (including the broker-dealer fee and the Servicing
Fee) payable to Selected Broker-Dealer is limited solely to the amount of such
commissions actually received and the portion of the Dealer Manager Fee that
represents the marketing fee received by the Dealer Manager from the Company in
connection with Selected Broker-Dealer’s sale of Shares.
7.
Reserved Shares. The number of Shares, if any, to be reserved for sale by each
Selected Broker-Dealer may be decided by the mutual agreement, from time to
time, of the Dealer Manager and the Company. The Dealer Manager reserves the
right to notify Selected Broker-Dealer by United States mail or by other means
of the number of Shares reserved for sale by Selected Broker-Dealer, if any.
Such Shares will be reserved for sale by Selected Broker-Dealer until the time
specified in the Dealer Manager’s notification to Selected Broker-Dealer. Sales
of any reserved Shares after the time specified in the notification to Selected
Broker-Dealer or any requests for additional Shares will be subject to rejection
in whole or in part.

8.
Blue Sky Qualification.

(a)
Notice of Blue Sky Qualification. The Dealer Manager will inform Selected
Broker-Dealer as to the jurisdictions in which the Dealer Manager has been
advised by the Company that the Shares have been qualified for sale or are
exempt under the respective securities or “blue sky” laws of such jurisdictions,
but the Dealer Manager has not assumed and will not assume any obligation or
responsibility as to Selected Broker-Dealer’s right to act as a broker and/or
dealer with respect to the Shares in any such jurisdiction. Selected
Broker-Dealer agrees that it will not make any offers or sell any Shares except
in states in which the Dealer Manager advises Selected Broker-Dealer that the
Offering has been qualified or is exempt and in which Selected Broker-Dealer is
legally qualified to make offers and further agrees to assure that each person
to whom Selected Broker-Dealer sells Shares (at both the time of the initial
purchase as well as at the time of any subsequent purchases) meets any special
suitability standards which apply to sales in a particular jurisdiction, as
described in the Blue Sky Survey and the Subscription Agreement.

Neither the Dealer Manager nor the Company assume any obligation or
responsibility in respect of Selected Broker-Dealer’s qualification to act as a
broker and/or dealer with respect to the Shares in any jurisdiction. The Blue
Sky Survey which has been or will be furnished to Selected Broker-Dealer
indicates the jurisdictions in which it is believed that the offer and sale of
Shares covered by the Prospectus is exempt from, or requires action under, the
applicable blue sky or securities laws thereof, and what action, if any, has
been taken with respect thereto.
(b)
Selected Broker-Dealer’s Compliance Obligation. It is understood and agreed that
under no circumstances will Selected Broker-Dealer, as a Selected Broker-Dealer,
engage in any activities hereunder in any jurisdiction in which Selected
Broker-Dealer may not lawfully so engage or in any activities in any
jurisdiction with respect to the Shares in which Selected Broker-Dealer may
lawfully so engage unless Selected Broker-Dealer have complied with the
provisions hereof.





--------------------------------------------------------------------------------




9.
Dealer Manager’s Authority. Subject to the Dealer Manager Agreement, the Dealer
Manager shall have full authority to take such action as it may deem advisable
with respect to all matters pertaining to the Offering or arising thereunder.
The Dealer Manager shall not be under any liability to Selected Broker-Dealer
(except for its own lack of good faith and for obligations expressly assumed by
it hereunder) for or in respect of:

(a)
the validity or value of or title to, the Shares;

(b)
the form of, or the statements contained in, or the validity of, the
Registration Statement, the Prospectus or any amendment or supplement thereto,
or any other instrument executed by the Company or by others;

(c)
any instrument executed by the Company or others;

(d)
the form or validity of the Dealer Manager Agreement or this Agreement;

(e)
the delivery of the Shares;

(f)
the performance by the Company or by others of any agreement on its or their
part;

(g)
the qualification of the Shares for sale under the laws of any jurisdiction; or

(h)
any matter in connection with any of the foregoing;

Provided, however, that nothing in this paragraph shall be deemed to relieve the
Company or the Dealer Manager from any liability imposed by the Securities Act.
No obligations or liability on the part of the Company or the Dealer Manager
shall be implied or inferred herefrom.
10.
Indemnification.

(a)
Incorporation of Indemnification Obligations Under the Dealer Manager Agreement.
Under the Dealer Manager Agreement, the Company has agreed to indemnify Selected
Broker-Dealer and the Dealer Manager and each person, if any, who controls
Selected Broker-Dealer or the Dealer Manager, in certain instances and against
certain liabilities, including liabilities under the Securities Act in certain
circumstances. Selected Broker-Dealer hereby agrees to indemnify the Company and
each person who controls it as provided in the Dealer Manager Agreement and to
indemnify the Dealer Manager to the extent and in the manner that Selected
Broker-Dealer agrees to indemnify the Company in the Dealer Manager Agreement.

(b)
Selected Broker-Dealer’s Hold Harmless Obligation. In furtherance of, and not in
limitation of the foregoing, Selected Broker-Dealer will indemnify, defend and
hold harmless the Dealer Manager and the Company, and their officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each person who has signed
the Registration Statement (“Indemnified Parties”), from and against any losses,
claims, damages or liabilities to which any of the Indemnified Parties, and each
person who signed the Registration Statement, may become subject, under the
Securities Act or the Exchange Act, or otherwise, insofar as such losses, claims
and expenses (including the reasonable legal and other expenses incurred in
investigating and defending any such claims or liabilities), damages or
liabilities (or actions in respect thereof) arise out of or are based upon:

(i)
in whole or in part, any material inaccuracy in the representations or
warranties contained in this Agreement or any material breach of a covenant
contained herein by Selected Broker-Dealer;





--------------------------------------------------------------------------------




(ii)
any untrue statement or any alleged untrue statement of a material fact
contained in any Registration Statement or any post-effective amendment thereto
or in the Prospectus or any amendment or supplement to the Prospectus; or in any
Approved Sales Literature; or any blue sky application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof; or

(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading, provided, however,
that in each case described in clauses (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company or the Dealer
Manager by Selected Broker-Dealer specifically for use with reference to
Selected Broker-Dealer in the preparation of the Registration Statement or any
such post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto;

(iv)
any use of sales literature, including “broker dealer use only” or institutional
materials, by Selected Broker-Dealer that is not Approved Sales Literature;

(v)
any untrue statement made by Selected Broker-Dealer or Selected Broker-Dealer’s
representatives or agents or omission by Selected Broker-Dealer or Selected
Broker-Dealer’s representatives or agents to state a fact necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading in connection with the offer and sale of the Shares in each
case, other than statements or omissions made in conformity with the
Registration Statement, Prospectus, Approved Sales Literature or any other
materials or information furnished by or on behalf of the Company; or

(vi)
any failure by Selected Broker-Dealer to comply with applicable laws governing
money laundry abatement and anti-terrorist financing efforts in connection with
the Offering, including applicable FINRA Rules, Exchange Act Rules and
Regulations and the USA PATRIOT Act.

Selected Broker-Dealer will reimburse the aforesaid parties for any reasonable
legal or other expenses incurred in connection with investigation or defense of
such loss, claim, damage, liability or action. This indemnity agreement will be
in addition to any liability which Selected Broker-Dealer may otherwise have.
(c)
Notice of Claim. Promptly after receipt by any indemnified party under this
Section 10 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 10, promptly notify in writing the indemnifying party of the
commencement thereof; provided, however, the failure to give such notice shall
not relieve the indemnifying party of its obligations hereunder except to the
extent it shall have been prejudiced by such failure.

In case any such action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to participate in the defense thereof,
with separate counsel. Such participation shall not relieve such indemnifying
party of the




--------------------------------------------------------------------------------




obligation to reimburse the indemnified party for reasonable legal and other
expenses incurred by such indemnified party in defending itself, except for such
expenses incurred after the indemnifying party has deposited funds sufficient to
effect the settlement, with prejudice, of, and unconditional release of all
liabilities from, the claim in respect of which indemnity is sought. Any such
indemnifying party shall not be liable to any such indemnified party on account
of any settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.
(d)
Reimbursement. An indemnifying party under Section 10 of this Agreement shall be
obligated to reimburse an indemnified party for reasonable legal and other
expenses as follows: the indemnifying party shall pay all legal fees and
expenses reasonably incurred by the indemnified party in the defense of such
claims or actions; provided, however, that the indemnifying party shall not be
obligated to pay legal expenses and fees to more than one law firm in connection
with the defense of similar claims arising out of the same alleged acts or
omissions giving rise to such claims notwithstanding that such actions or claims
are alleged or brought by one or more parties against more than one indemnified
party.

If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been participating by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.
11.
Contribution. If the indemnification provided for in Section 10 hereof is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any losses, liabilities, claims, damages or expenses referred to
therein, the contributions provisions set forth in Section 9 of the Dealer
Manager Agreement shall be applicable.

12.
Company as Party to Agreement. The Company shall be a third party beneficiary of
Selected Broker-Dealer’s representations, warranties, covenants and agreements
contained in Sections 10 and 11. The Company shall have all enforcement rights
in law and in equity with respect to those portions of this Agreement as to
which it is a third party beneficiary.

13.
Privacy Laws; Compliance.

(a)
Selected Broker-Dealer agrees to:

(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”); B) the privacy standards and
requirements of any other applicable federal or state law; and (C) Selected
Broker-Dealer’s own internal privacy policies and procedures, each as may be
amended from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers, except as necessary to service the
customers or as otherwise necessary or required by applicable law; and

(iii)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers (the “List”) as provided by each to identify
customers that have exercised their opt-out rights.





--------------------------------------------------------------------------------




If either party uses or discloses nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law or the Company’s Charter, that party will consult the List to
determine whether the affected customer has exercised his or her opt-out rights.
Each party understands that it is prohibited from using or disclosing any
nonpublic personal information of any customer that is identified on the List as
having opted out of such disclosures, other than as required by applicable law
or the Company’s Charter.
14.
Anti-Money Laundering Compliance Programs. Selected Broker-Dealer represents to
the Dealer Manager and to the Company that it has established and implemented
anti-money laundering compliance programs in accordance with applicable law,
including applicable FINRA Rules, the Exchange Act Rules and Regulations and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, as amended (the “USA PATRIOT
Act”), specifically including, but not limited to, Section 352 of the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001 (the “Money Laundering Abatement Act,” and together with the USA PATRIOT
Act, the “AML Rules”) reasonably expected to detect and cause the reporting of
suspicious transactions in connection with the offering and sale of the Shares.
Selected Broker-Dealer further represents that it currently is in compliance
with all AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act, and Selected Broker-Dealer hereby covenants to remain in
compliance with such requirements and shall, upon request by the Dealer Manager
or the Company, provide a certification to the Dealer Manager or the Company
that, as of the date of such certification (a) its AML Program is consistent
with the AML Rules, and (b) it is currently in compliance with all AML Rules,
specifically including, but not limited to, the Customer Identification Program
requirements under Section 326 of the Money Laundering Abatement Act. Upon
request by the Dealer Manager at any time, Selected Broker-Dealer will (i)
furnish a written copy of its AML Program to the Dealer Manager for review, and
(ii) furnish a copy of the findings and any remedial actions taken in connection
with its most recent independent testing of its AML Program.

15.
Miscellaneous.

(a)
Ratification of Dealer Manager Agreement. Selected Broker-Dealer hereby
authorizes and ratifies the execution and delivery of the Dealer Manager
Agreement by the Dealer Manager as Dealer Manager for itself and on behalf of
all Selected Broker-Dealers (including Selected Broker-Dealer party hereto) and
authorizes the Dealer Manager to agree to any variation of its terms or
provisions and to execute and deliver any amendment, modification or supplement
thereto. Selected Broker-Dealer hereby agrees to be bound by all provisions of
the Dealer Manager Agreement relating to Selected Broker-Dealers. Selected
Broker-Dealer also authorizes the Dealer Manager to exercise, in the Dealer
Manager’s discretion, all the authority or discretion now or hereafter vested in
the Dealer Manager by the provisions of the Dealer Manager Agreement and to take
all such actions as the Dealer Manager may believe desirable in order to carry
out the provisions of the Dealer Manager Agreement and of this Agreement.

(b)
Termination. This Agreement, except for the provisions of Sections 9 (Dealer
Manager’s Authority), 10 (Indemnification), 11 (Contribution), 12 (Company as
Party to Agreement), 13 (Privacy Laws; Compliance) and this Section 15
(Miscellaneous), may be terminated at any time by either party hereto by two
days’ prior written notice to the other party and, in all events, this Agreement
shall terminate on the termination date of the Dealer Manager Agreement, except
for the provisions of Sections 9, 10, 11, 12, 13 and this Section 15.

(c)
Communications. Any communications from Selected Broker-Dealer should be in
writing addressed to the Dealer Manager at:

Terra Capital Markets, LLC
805 Third Avenue, 8th Floor
New York, New York 10022




--------------------------------------------------------------------------------




Facsimile No.: (201) 327-3467
Attention: Stephen H. Hamrick
with a copy to:
Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600
Oklahoma City, Oklahoma 73112
Facsimile No: (405) 942-3501
Attention: Wallace W. Kunzman, Jr.
Any notice from the Dealer Manager to Selected Broker-Dealer shall be deemed to
have been duly given if mailed, communicated by electronic delivery or facsimile
or delivered by overnight courier to Selected Broker-Dealer at Selected
Broker-Dealer’s address shown below.
(d)
No Partnership. Nothing herein contained shall constitute the Dealer Manager,
Selected Broker-Dealer, the other Selected Broker-Dealers or any of them as an
association, partnership, limited liability company, unincorporated business or
other separate entity.

(e)
Notice of Registration Statement Effectiveness. If this Agreement is executed
before the initial Effective Date, then the Dealer Manager will notify Selected
Broker-Dealer in writing when the initial Effective Date has occurred. Selected
Broker-Dealer agrees that Selected Broker-Dealer will not make any offers to
sell the Shares or solicit purchasers for the Shares until Selected
Broker-Dealer has received such written notice of the initial Effective Date
from the Dealer Manager or the Company. This Agreement shall be effective for
all sales by Selected Broker-Dealer on and after the initial Effective Date.

(f)
Transfer Agent. The Company may authorize its transfer agent to provide
information to the Dealer Manager and Selected Broker-Dealer regarding record
holder information about the clients of Selected Broker-Dealer who have invested
with the Company on an on-going basis for so long as Selected Broker-Dealer has
a relationship with such client. Selected Broker-Dealer shall not disclose any
password for a restricted website or portion of a website provided to Selected
Broker-Dealer in connection with the Offering and shall not disclose to any
person, other than an officer, director, employee or agent of Selected
Broker-Dealer, any material downloaded from such restricted website or portion
of a restricted website.

(g)
Assignment. Selected Broker-Dealer shall have no right to assign this Agreement
or any of its rights hereunder or to delegate any of its obligations. Any
purported assignment or delegation by Selected Broker-Dealer shall be null and
void. The Dealer Manager shall have the right to assign any or all of its rights
and obligations under this Agreement by written notice, and Selected
Broker-Dealer shall be deemed to have consented to such assignment by execution
hereof. Dealer Manager shall provide written notice of any such assignment to
Selected Broker-Dealer.

(h)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

(i)
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

(j)
Strict Performance. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely





--------------------------------------------------------------------------------




upon any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.
(k)
Customer Complaints. Selected Broker-Dealer hereby agrees to provide to the
Dealer Manager promptly upon receipt by Selected Broker-Dealer copies of any
written or otherwise documented customer complaints received by Selected
Broker-Dealer relating in any way to the Offering (including, but not limited
to, the manner in which the Shares are offered by Selected Broker-Dealer), the
Shares or the Company.

(l)
Amendments. This Agreement may be amended at any time by the Dealer Manager by
written notice to Selected Broker-Dealer, and any such amendment shall be deemed
accepted by Selected Broker-Dealer upon placing an order for sale of Shares
after it has received such notice.

If the foregoing is in accordance with Selected Broker-Dealer’s understanding
and agreement, please sign and return the attached duplicate of this Agreement.
Selected Broker-Dealer’s indicated acceptance thereof shall constitute a binding
agreement between Selected Broker-Dealer and the Dealer Manager.
DEALER MANAGER:
TERRA CAPITAL MARKETS, LLC
By:
 
 
Name:
Stephen H. Hamrick
 
Title:
President





--------------------------------------------------------------------------------




The undersigned dealer confirms its agreement to act as a Selected Broker-Dealer
pursuant to all the terms and conditions of the above Selected Broker-Dealer
Agreement and the attached Dealer Manager Agreement. The undersigned dealer
hereby represents that it will comply with the applicable requirements of the
Securities Act and the Exchange Act and the published rules and regulations of
the Commission thereunder, and applicable blue sky or other state securities
laws. The undersigned dealer represents and warrants that the undersigned dealer
is duly registered as a broker-dealer under the provisions of the Exchange Act
and the Exchange Act Rules and Regulations or is exempt from such registration.
The undersigned dealer confirms that it and each salesperson acting on its
behalf are members in good standing of FINRA and duly licensed by each
regulatory authority in each jurisdiction in which the undersigned dealer or
such salesperson will offer and sell Shares, or are exempt from registration
with such authorities. The undersigned dealer hereby represents that it will
comply with the rules of FINRA and all rules and regulations promulgated by
FINRA.
Dated: ____________, 2016
 
Name of Selected Broker-Dealer
Federal Identification Number
By:
 
 
Name:
 
 
 
Authorized Signatory

Kindly have checks representing commissions forwarded as follows (if different
than above):
(Please type or print)
Name of Firm:
 
Address:
 
 
Street
 
City
 
State and Zip Code
 
(Area Code) Telephone No.
Attention:
 





